DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over “MonArch: Scalable Monitoring and Analytics for Visibility and Insights in Virtualized Heterogenous Cloud Infrastructure” by Jieyu Lin (hereinafter “Lin”) in view of U.S. Patent Application Publication 2018/0091413 to Richards et al.
Lin disclose:
As concerns claims 1, 8 and 15, a computer-implemented method for detecting related service events in a network diagnostic application, comprising: 
receiving a query (chapter 4.3.3-users submit analytics tasks and access monitoring data; query the requested data) context for service events (chapter 4.3.3-requested data; analytic results; anomaly detection) occurring on one or more networks; 
determining, based on the query context, a set of service events (chapter 4.3.3-requested data; analytic results; anomaly detection; chapter 5.2.2-entity anomaly detectors, root cause analysis) occurring on the one or more networks; 

determining a metric for the query context based on, for each layer of the multiple layers, determining a result metric and applying a layer-specific weight defined for the layer to the result metric; and 
indicating, via a user interface (Fig. 5.3-GUI; chapter 5.4-administrator’s view of the virtual and application layer graph; For viewing of anomalies) and based on comparing the metric to a threshold, the one or more other service events.  
Lin disclose collecting a variety of metrics and indicating if an entity is experiencing an anomaly (Chapter 5.2.2; p. 47, 5.2.2- “current measurements of a resource entity deviate from the profile predicted values. If so, an alarm is raised to indicate that the resource entity is experiencing an anomaly.”).
Lin do not disclose:
determining a metric for the query context based on, for each layer of the multiple layers, determining a result metric and applying a layer-specific weight defined for the layer to the result metric; and based on comparing the metric to a threshold. 
Richards et al. ‘413 teach:
determining a metric for the query context based on, for each layer of the multiple layers, determining a result metric (0040-using different metric sets; 0048) and applying a layer-specific weight defined for the layer to the result metric (0040-relative weights assigned to the metric sets; 0048); and based on comparing the metric to a threshold (0040-report impairment event if impact exceeds a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Lin with weighting, as taught by Richards et al. ‘413, in order to reduce false positives (0040).
As further concerns claim 8, a computing device for detecting related service events in a network diagnostic application, comprising: a memory (Fig. 5.2-physical server, inherently comprises memory) storing one or more parameters or instructions for identifying related service events from a service event repository; and at least one processor (Fig. 5.2-physical server, inherently comprises a processor) coupled to the memory. 
As concerns claim 2, 9 and 16, the invention of claims 1, 8 and 15, further comprising generating the configuration layer based on relationships between services as defined in a stored configuration (chapter 4.1-collecting monitoring data and storing them; data collected by the system can be stored in the storage module; 5.1.2.1-utilize both monitoring data and system information).  

As concerns claims 4, 11 and 18, the computer-implemented method of claims 1, 8 and 15, further comprising generating the observation layer based on relationships between services determined based on monitoring user behavior  (chapter 5.2.5.1 –Behavior profiling) to detect services observed in diagnosing another service.  
As concerns claims 5, 12 and 19, the invention of claims 1, 8 and 15, further comprising generating the learned layer based on relationships between services determined based on performing anomaly detection (chapter 5.2.5-anomaly detection and root cause analysis algorithms) on key services.  


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “MonArch: Scalable Monitoring and Analytics for Visibility and Insights in Virtualized Heterogenous Cloud Infrastructure” by Jieyu Lin (hereinafter “Lin”) and U.S. Patent Application Publication 2018/0091413 to Richards et al. in view of U.S. Patent Application Publication 2017/0075749 to Ambichl et al.  
Lin as modified do not disclose:
As concerns claims 7 and 14, the invention of claims 6 and 13, wherein determining the metric is based on applying one or more additional weights to the result metric for each layer.  
	Ambichl et al. ‘749 teach:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Lin with weighting, as taught by Ambichl et al. ‘749, in order to better provide root cause candidate events (0213) and relevance of data.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by the newly amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451